Title: To James Madison from Samuel Smith, 3 December 1801
From: Smith, Samuel
To: Madison, James


Dr. sir,Balte. 3rd. Decemr. 1801
I have recieved your two letters. I wish It Could be managed So as to Stop whatever may be due, to satisfy So much of the Order given me. This might be done if I could produce the Order but I have mislaid it. Nor Can I form a Conjecture of what I have done with it—unless It should have been deposited in your Department. I am Dr sir, your Obedt. servt.
S. Smith
 

   RC (DLC).


   Letters not found.


   See Smith to JM, 29 Dec. 1801, and n. 1.

